DETAILED ACTION
This is a first action on the merits, in response to the claims received 9/27/2020. Claims 1-20 are pending for prosecution below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya et al, (Tsuchiya), (USNO.2005/0206348) in view of Kerfoot, JR et al, (Kerfoot), (USNO.2015/0244184)
 	As for claim 1, Tsuchiya discloses and shows in a shutdown method, applicable to a terminal, wherein the terminal is provided with a rechargeable battery, and the method comprises: determining a first impedance and a second impedance (via pseudo resistance via pseudo measure)  of the rechargeable battery, wherein the first impedance is an impedance determined based on a current temperature of the rechargeable battery, and the second impedance is an impedance determined based on a current number of charge times of the rechargeable battery; determining a target impedance as a larger impedance value from the first impedance and the second impedance determining a shutdown voltage (ref’s end voltage) of the terminal based on a preset open circuit voltage of the rechargeable battery, the target impedance and a current operating current of a charging circuit (par.[0010-0014,0052])
  	Tsuchiya discloses all limitations, but differs from the claimed invention because he does not explicitly disclose controlling the terminal to shut down, when an operating voltage of the rechargeable battery is decreased to the shutdown voltage 
Kerfoot discloses controlling the terminal to shut down, when an operating voltage of the rechargeable battery is decreased to the shutdown voltage (par.[0002])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified the teachings of Tsuchiya by controlling the terminal to shut down, when an operating voltage of the rechargeable battery is decreased to the shutdown voltage for advantages such as providing the ability to reduce battery deterioration, as taught by Kerfoot.
  Allowable Subject Matter
Claims 13-20 are allowed.
Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
Claim 2: obtaining a current impedance of the rechargeable battery, wherein the current impedance is an impedance determined according to a current operating parameter of the rechargeable battery; obtaining a current temperature change ratio of the rechargeable battery; and determining the first impedance according to the current impedance, the current temperature change ratio and a preset first matching coefficient, wherein the first matching coefficient is a matching coefficient between the current impedance and a currently measured impedance of the rechargeable battery, in combination with the remaining limitations of independent claims.
  Claim 7: wherein the determining the second impedance of the rechargeable battery comprises: obtaining a current impedance of the rechargeable battery, wherein the current impedance is an impedance determined according to a current operating parameter of the rechargeable battery; obtaining the current number of charge times of the rechargeable battery; and determining the second impedance according to the current impedance, the current number of charge times and a preset second matching coefficient, wherein the second matching coefficient is a matching coefficient between the current impedance and a currently measured impedance of the rechargeable battery, in combination with the remaining limitations of independent claims.
Claim 11: determining the shutdown voltage of the terminal based on the preset open circuit voltage of the rechargeable battery, the target impedance and the current operating current of the charging circuit, comprises: obtaining a target voltage based on a product of the target impedance and the current operating current; and obtaining the shutdown voltage by subtracting the target voltage from the preset open circuit voltage, in combination with the remaining limitations of independent claims.
Claim 12: determining the first impedance and the second impedance of the rechargeable battery comprises: determining the first impedance and the second impedance in response to detecting that a current remaining power of the rechargeable battery is decreased to a power threshold, in combination with the remaining limitations of independent claims.
Claim 13: a rechargeable battery; a battery manager, configured to monitor parameters of the rechargeable battery, wherein the parameters of the rechargeable battery includes a temperature of the rechargeable battery, a number of charge times of the rechargeable battery, and an operating current of the rechargeable battery; and a control component configured to communicate with the battery manager; wherein the control component is configured to: determine a first impedance and a second impedance of the rechargeable battery, wherein the first impedance is an impedance determined based on a current temperature of the rechargeable battery, and the second impedance is an impedance determined based on a current number of charge times of the rechargeable battery; determine a target impedance as a larger impedance value from the first impedance and the second impedance; determine a shutdown voltage of the terminal based on a preset open circuit voltage of the rechargeable battery, the target impedance and a current operating current of a charging circuit; and control the terminal to shut down, when an operating voltage of the rechargeable battery is decreased to the shutdown voltage, in combination with the remaining limitations of independent claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARUN C WILLIAMS/Primary Examiner, Art Unit 2859